         Case 1:19-cv-03184-APM Document 15 Filed 09/15/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

FIREARMS POLICY FOUNDATION, et al.,       )
                                          )
                              Plaintiffs, )
                                          )
      v.                                  )                  Civil Action No. 19-3184 (APM)
                                          )
U.S. DEPARTMENT OF STATE,                 )
                                          )
                              Defendant.  )
__________________________________________)

                                   JOINT STATUS REPORT

       Pursuant to the Court’s May 13, 2021, Minute Order, the parties respectfully submit this

joint status report in this Freedom of Information Act (“FOIA”) case.

       Since the parties’ last status report, the United States Department of State (the

“Department”) has made four productions to plaintiff: on June 8, 2021; July 6, 2021; August 4,

2021; and September 7, 2021. The Department has further advised that it will continue to make

monthly productions to plaintiff, although it also advised that the staffing and technological

challenges arising from the COVID-19 pandemic will likely limit the Department’s ability to

process records at the same rate as it would have under normal circumstances.

       The parties respectfully request that the Court permit them to file another joint status

report on or before January 13, 2022, updating the Court on the status of the case.
         Case 1:19-cv-03184-APM Document 15 Filed 09/15/21 Page 2 of 2




Dated: September 15, 2021
                                       Respectfully submitted,

 /s/ Stephen D. Stamboulieh            CHANNING D. PHILLIPS, D.C. Bar #415793
 Stephen D. Stamboulieh                Acting United States Attorney
 Stamboulieh Law, PLLC                 y
 P.O. Box 428
                                       BRIAN P. HUDAK
 Olive Branch, MS 38654                Acting Chief, Civil Division
 (601) 852-3440
 stephen@sdslaw.us                     By: /s/ Marsha W. Yee
 DC District Court Bar# MS0009         MARSHA W. YEE
                                       Assistant United States Attorney
 Alan Alexander Beck                   Civil Division
                                       United States Attorney’s Office
 Law Office of Alan Beck
                                       555 4th Street, N.W.
 2692 Harcourt Drive                   Washington, D.C. 20530
 San Diego, CA 92123                   Telephone: (202) 252-2539
 (619) 905-9105                        Email: Marsha.Yee@usdoj.gov
 Hawaii Bar No. 9145
 Alan.alexander.beck@gmail.com         Counsel for Defendant
 DC District Court Bar# HI001

 Counsel for Plaintiffs




                                       2
